                      Case 6:20-cv-00350-ADA Document 1-1 Filed 04/30/20 Page 1 of 1




AT&T SERVICES, INC.                                              AT&T CORP.; AT&T COMMUNICATIONS, LLC; AT&T MOBILITY
                                                                 LLC; and AT&T SERVICES, INC.




Jay Johnson, Kizzia Johnson PLLC, 1910 Pacific Ave, Ste 13000,
Dallas, Texas 75201 214-451-0164




                           35 U.S.C. 271, et seq

                           Patent Infringement




                                                                                                6:20-cv-00260-ADA

04/30/2020                                    /s/ Jay Johnson
